PER CURIAM.
Appellant was found guilty by a jury of burglary of a conveyance, aggravated as*1051sault, kidnapping, robbery and sexual battery.
He was sentenced to a term of fifteen (15) years on the aggravated assault charge, the sentence to run concurrently with the fifteen (15) year sentences imposed as to the other convictions.
We have carefully considered the record, briefs and argument of counsel and have concluded the judgment and sentences should be affirmed in all respects except for the fifteen year sentence imposed upon the aggravated assault conviction. Section 784.021, Florida Statutes (1979) provides that aggravated assault is a third degree felony which is punishable by a maximum sentence of five (5) years imprisonment. Therefore the sentence as to the aggravated assault conviction is reduced from a term of fifteen (15) to a term of five (5) years.
No other error having been demonstrated, the judgment and sentences are affirmed as amended.
Affirmed as amended.